ORDER
Upon consideration of this appeal, the court is of the opinion the appellant, Earl C. Moore, has legal capacity to maintain the action.
Upon further consideration, a majority of the court is of the opinion that proposition No. 2 (Amendments Article) was properly submitted pursuant to Art. 14, Sec. 1, of the Constitution, and was constitutionally adopted.
Upon further consideration, a majority of the court is of the opinion that proposition No. 3 (Executive Article and Militia Article) was improperly submitted in violation of Art. 14, Sec. 1, of the Constitution, and is void.
The court’s conclusion with respect to the invalidity of proposition No. 3 does not affect the validity of proposition No. 2.
A formal opinion will be filed when the same is prepared.
By Order of the Court
Dated at Topeka, Kansas, this 11th day of March, 1971.